Exhibit 10.5

 

ICAGEN, INC.

 

Summary of Director Compensation

 

Compensation of our Directors

 

Icagen, Inc. reimburses each non-employee director for out-of-pocket expenses
they incur in attending Board and committee meetings and pays each non-employee
director an annual retainer fee of $25,000. The chairman of the Company’s audit
committee receives an additional annual retainer of $10,000 and other committee
chairmen receive an additional annual retainer of $3,000. In addition, the
Company pays each non-employee director $1,000 for attendance at each Board
meeting in which he or she participates in person or $500 if attendance is by
telephone. Each non-employee director also receives $1,000 for each meeting of a
committee of the Board that he or she participates in person or $500 if
attendance is by telephone that is held on a day other than the day of the date
of any meeting of the full Board of Directors. Directors who are also the
Company’s employees do not receive any compensation in their capacities as
directors.

 

Each of the Company’s non-employee directors receives options to purchase 25,000
shares of the Company’s common stock for his or her services as a director for
each three-year term served. Options for the Company’s current directors are
granted every three calendar years as of the first business day of the calendar
year. Options for new directors will be granted as of the date of the election
or appointment of the director to the board of directors. Options granted to the
non-employee directors vest monthly over three years, subject to the director’s
continued service as a director.